DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 10/25/2022.  These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “process controls” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 25, 13, 14 and 35 are objected to because of the following informalities:  
In claim 2, “rearing” should be --gearing--.  
In claims 3-5, 14, “feed stock” should be --feedstock-- to be consistent with the language of claim 35.
In claim 13, “side walls” should be --sidewalls-- to be consistent with the language of claim 35.
In claim 35, “side wall” or “side walls” should be --sidewall-- or --sidewalls-- to be consistent with the language employed earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, “said downstream bed” lack antecedent basis.
In claim 13, it is not clear how the “converging hopper side walls” differs from the “inwardly convergent vermiculture vessel side wall portions” of claim 35, if at all.  Clarification and/or correction is requested.
In claim 15, “epigeic zone” lacks antecedent basis.
Claims 14 and 16-22 are indefinite because they depend from indefinite claims and do not cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-11, 13, 15-22, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 5,093,262).
With respect to claim 35, the reference of Kimura discloses an apparatus (Figs. 6 and 7)(reproduced below) the is structurally capable of being as a vermiculture converter using organic feedstock and includes an epigeic mixer (24,25) and a vermiculture vessel (20) including: mutually opposed interior sidewalls including downwardly inwardly convergent sidewall portions; an upper feedstock-receiving opening; a lower converted-feedstock outlet; a vessel interior between the sidewalls and located in a vertically oriented relation to the converter to provide for a corresponding vertical gravity-fed passage from the upper opening to the lower outlet; the vessel interior defining an epigeic sequestered vermiculture bed enclosure for holding unconverted feedstock received from the opening and wherein the epigeic mixer is located in between the sidewalls within the bed enclosure, intermediately between below the opening and 
    PNG
    media_image1.png
    700
    955
    media_image1.png
    Greyscale
above the outlet and spaced separately and apart from the outlet.  Note a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 2, the mixer includes at least one mechanical mixer including reduction gearing (25).  In the absence of further positively recited structure, the structure disclosed by the reference of Kimura is structurally capable of providing rotations of less than 20 revolutions per day based merely on the operating speed/rotation of the motor driving the gears.
With respect to claims 3-5, in the absence of further positively recited structure, the mixer disclosed by the reference of Kimura is considered to be adapted to i) mix fresh feedstock into at least partially converted feedstock in the enclosure; ii) mix at least a substantial portion of incompletely rendered biodegradable feedstock with fresh feedstock in the enclosure; and/or iii) collect at least partially converted feedstock from immediately downstream of the enclosure since the mixing paddles (24) rotate between the upper and lower direction of the enclosure.
With respect to claims 6 and 7, the mixer of the reference of Kimura includes a plurality of mixers in parallel relation and interdigitated (Fig. 7, lower 2 rows of mixers) and each mixer includes a plurality of radially extending paddles (24) arranged in longitudinally spaced apart relation along a rotatable shaft (Figs. 6 and 7).
With respect to claim 8, the reference of Kimura discloses that the device includes at least one aerator (22).
With respect to claims 9-11, the aerator includes at least one air inlet (23) and diffuser/manifold (pipe including the plurality of air inlets (23)).
With respect to claim 13, the reference of Kimura discloses mutually down-stream converging hopper sidewalls terminating at the outlet.  The converging hopper sidewalls are considered to be the same as the previously recited downwardly inwardly convergent sidewall portions recited in claim 35.
With respect to claims 15-22, the reference of Kimura discloses that the apparatus includes process controls for controlling pH, temperature and/or moisture levels in the apparatus (col. 9, line 38, to col. 11, line 60).  As a result, the apparatus of Kimura is considered to be structurally capable of providing the pH, moisture and temperatures intended of claims 16-22.
With respect to claim 34, the reference of Kimura discloses an extractor (28)(col. 11, lines 9-14) interoperable with the outlet to separate converted feedstock from the converter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 5,093,262) taken further in view of either Jeffreys (US 3,761,237) or Seo (KR 20110059945).
The reference of Kimura has been discussed above with respect to claims 2, 13 and 35.
While the reference of Kimura discloses that the vessel includes mutually downstream converging hopper sidewalls terminating at an outlet and a device (28) for extracting converted feedstock, claim 14 differs by reciting that the device includes a spiral extractor from removing converted feedstock from the outlet of the vessel.
The reference of Jefferys discloses that it is known in the art to employ a spiral extractor (29) for removing converted feedstock from the outlet of a vessel that includes mutually downstream converging hopper sidewalls terminating at an outlet (Figs. 2 and 3).
The reference of Seo discloses that it is known in the art to employ a spiral extractor (480) for removing converted feedstock from the outlet of a vessel that includes mutually downstream converging hopper sidewalls terminating at an outlet (Figs. 1 and 2).
In view of either of the references of Jefferys or Seo and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a spiral extractor or screw conveyor in the device of the primary reference of Kimura for the known and expected result of providing an alternative means recognized in the art to achieve the same result, removing converted feedstock from the outlet of a composting vessel that includes mutually downstream converging hopper sidewalls terminating at an outlet.

Response to Arguments
In the Drawings:
	The previous objections to the drawings has been withdrawn in view of amended Fig. 2 filed with the response dated 10/25/2022.  Note a new objection has been made in view of the claim limitations of claim 15.

In the Claims:
	The previous rejections of the claims under 35 USC 112(b) have been withdrawn in view of Applicants amendments to the claims and related comments on pages 3-4 of the response dated 10/25/2022.  Note, new grounds of rejection under 35 USC 112(b) have been made in response to the amendments dated 10/25/2022.
	With respect to the rejection of the claims under 35 USC 102(a)(1) over the reference of Berkson (US 8,703,477), this rejection has been withdrawn in view of the amendments filed and related comments dated 10/25/2022.  Note, new grounds of rejection have been made under 35 USC 102(a)(1) and 35 USC 103 based on the newly cited reference of Kimura (US 5,093,262).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references of Kim (KR 20090106032) and Werner et al.(WO 2011076444) are cited as prior art references which pertain to feedstock processing vessels with sloped side walls that include mixers and discharge assistants.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB